Citation Nr: 0804968	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-33 518	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis (also 
claimed as a sinus problem).

3.  Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from April 1979 through April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2004 and February 2006 rating decisions 
of the above Department of Veterans Affairs (VA) Regional 
Office (RO).  The October 2004 rating decision denied an 
evaluation in excess of 10 percent for hypertension.  The 
February 2006 rating decision denied the reopening of the 
claim of service connection for sinusitis, and denied service 
connection for allergies.  The issues have been merged on 
appeal.


FINDINGS OF FACT

1.  The veteran's hypertension is characterized by diastolic 
pressure predominantly less than 110 mm and systolic pressure 
predominantly less than 200 mm.

2.  Service connection for sinusitis was denied by a February 
2004 RO rating decision.  The veteran was notified of the 
decision that month, and did not initiate an appeal.  Until 
now, that was the last and only final rating decision denying 
the veteran's claim for service connection for sinusitis.  

3.  The evidence added to the record since the February 2004 
rating decision does not bear directly and substantially upon 
the issue of service connection for sinusitis, nor is it, by 
itself or in conjunction with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of this issue.   

4.  The preponderance of the competent evidence preponderates 
against a conclusion that the veteran has allergies that are 
causally related to any in-service disease, injury, 
symptomatology, or pathology.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.2, 4.7, 4.10, 4.104, Diagnostic 
Code (DC) 7101.

2.  Evidence submitted since the final February 2004 rating 
decision wherein the RO denied service connection for 
sinusitis is not new and material; thus, the claim may not be 
reopened.  38 U.S.C.A. § 5108, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2007).

3.  An allergic disorder was not incurred in or aggravated by 
service, nor may any allergies be presumed to have been 
incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In September 2003 and November 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the letters provided to 
the veteran complied with requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Subsequently, the October 2004 and 
February 2006 rating decisions, July 2005 SOC, May 2006 SOC, 
December 2005 SSOC, July 2006 SSOC, and November 2006 SSOC 
explained the basis for the RO's action, and the SOCs and 
SSOCs provided him with additional 60-day periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  Here, the 
veteran's appeal includes the challenge of the initial 
evaluation and effective date assigned following the grant of 
service connection.  In Dingess, the Court held that, in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  In any 
event, the RO provided Dingess notice to the veteran and his 
representative in a March 2006 letter.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the November 2005 letter to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is chronic disease shown as such in service so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers that by itself 
or when considered with previous evidence of record relates 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant; and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the U.S. Court of Appeals for the Federal 
Circuit noted that the new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince to Board to grant a claim.  In determining 
whether evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

III.  Factual Background and Analysis

A.  Increased Rating - Hypertension

The veteran is seeking an evaluation for his service-
connected hypertension.  A 10 percent evaluation is warranted 
with diastolic pressure predominantly 100 mm or more, 
systolic pressure predominantly 160 mm or more, or is the 
minimum evaluation to be assigned for an individual with a 
history of diastolic pressure at predominantly 100 or more 
who requires continuous medication for control.  A 20 percent 
evaluation requires diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  A 40 
percent disability requires diastolic pressure at 
predominantly 120 or more, and a 60 percent evaluation 
requires diastolic pressure predominantly at 130 or more.  
38 C.F.R. § 4.104, DC 7101.

Service connection for hypertensive vascular disease was 
established in July 1997, and the RO assigned a 
noncompensable evaluation.  In April 2001 the RO assigned a 
10 percent rating, and on August 22, 2003, the veteran filed 
the present claim for an evaluation in excess of ten percent.

Private treatment records show that in September 2003 the 
veteran's blood pressure was 130/70 (systolic/diastolic).  VA 
treatment records show that in October 2003 it was 133/75.  
At a November 2003 VA compensation and pension examination 
the veteran's blood pressure was 140/80 in the sitting 
position and 150/86 in a standing position.  VA treatment 
records show that in January 2004 the veteran's blood 
pressure was 131/72.  At a June 2004 VA examination the 
veteran's blood pressure was 130/70 in a both sitting and 
standing positions.  The veteran reported that he was taking 
Lisinopril 40 mg daily, Hydrochlorothiazide 25 mg once a day, 
and Diltiazem 240 mg twice a day.  The physician opined that 
the veteran's hypertension was mild and well controlled 
without any hypertensive complications.

Additional VA treatment records show that the veteran's blood 
pressure was 139/82 in August 2004, 130/71 in August 2005, 
132/86 in October 2005, 126/67 in November 2005, and 130/78 
in March 2006.  At a September 2006 VA examination the 
veteran's blood pressure was 142/100.

After a careful review of the evidence of record, the Board 
finds that entitlement to an evaluation in excess of 10 
percent for the service-connected hypertension has not been 
established.  The evidence of record does not show that the 
veteran's blood pressure has been manifested by diastolic 
pressure at predominantly 110 or more or by systolic pressure 
at predominantly 200 or more, as required by DC Code 7101.  
Given the blood pressure readings noted above, which have 
ranged between 126-150/67-100, the preponderance of the 
competent evidence is against a finding that a 20 percent 
disability evaluation is justified.  Rather, the 10 percent 
evaluation currently assigned adequately compensates the 
veteran for the degree of his hypertension for the entire 
period beginning on August 22, 2003.

B.  New and Material Evidence - Sinusitis

Summarizing the evidence of record at the time of the 
February 2004 rating decision, the veteran's service medical 
records (SMRs) show that in June 1980 he was diagnosed with 
sinusitis.  Four days later the symptoms had resolved.  In 
July 1982 the veteran's sinuses were noted to be congested.

Private treatment records show that in September 1994 the 
veteran complained of sinus problems "again" with pressure 
in the head and congestion in his throat.  The veteran said 
at a November 1994 clinic appointment that his sinuses were 
giving him problems, and that he had pressure in his forehead 
and a stuffy nose.  He had pressure in his head at a July 
1995 appointment, his sinuses hurt, and he had congestion in 
his throat.  In September 1999 he complained of sinus 
pressure.

VA treatment records show that in December 2002 the veteran 
said he had had sinus congestion for three days.  Two days 
later he reported feeling better but said that he wanted to 
try a decongestant, and he was prescribed Pseudoeph.  At a 
private appointment in September 2003 the veteran complained 
of sinus pain and pressure of two days duration with a 
headache, draining in the back of the throat, and sneezing.  
At an October 2003 VA appointment he said that he had been on 
penicillin for a sinus infection 10-12 days beforehand ,and 
the infection had spread to his ear.  In January 2004, the 
veteran complained at a VA appointment that he had sinus 
congestion with yellow nasal drainage in the morning.  He was 
then taking Chlorpheniramine (another name for Pseudoeph).

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, in September 
2006 he had a VA compensation and pension examination for his 
sinuses.  The veteran said that his sinus problems had 
worsened and been chronic, although he also reported mild 
improvement with Claritin.  The examiner, C.P.K., M.D., 
observed that the veteran had nasal congestion with frequent 
sniffling.  Dr. K reviewed the veteran's SMRs and expressed 
the opinion that they show recurrent sinusitis while in 
service and that the post-service records also show recurrent 
sinus infections.  He noted that the etiology of sinus 
infections is unknown and that it could be seasonal 
allergies, bacteria, or common viruses.  Dr. K opined that it 
is less likely than not that the claimed sinus condition was 
the result of or was caused by any service connected 
condition, or was the result of military service.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for sinusitis.  The new evidence 
from the VA examination weighs against the claim for service 
connection, and therefore it does not raise a reasonable 
possibility of supporting the claim.  In this regard, 
evidence that is unfavorable to the appellant's case and 
which supports the previous denial cannot trigger a reopening 
of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 
452 (1992).  Therefore, the new evidence from the VA 
examination is not new and material.

We recognize the sincerity of the arguments advanced by the 
veteran that his sinusitis is service connected.  However, 
the resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, sinusitis 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for sinusitis.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Since the Board has found that the evidence is 
not new and material, no further adjudication of the claim 
for service connection for sinusitis is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  

C.  Service Connection - Allergies

The veteran's SMRs do not show any treatment for allergies.  
VA treatment records from December 2002 show that the veteran 
reported taking Chlorphenramine for allergies with minimum 
effectiveness.  The veteran reported at an October 2003 
appointment that he did not have any known allergies.  In 
August 2004 the veteran said that he had no known allergies, 
and the examiner did not note any.  He again reported having 
no known allergies in August 2005, November 2005, March 2006, 
and September 2006.

The RO did not afford the veteran a VA examination for his 
allergies on the basis that there is already sufficient 
medical evidence to decide the claim, and the Board agrees.  
In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and indication that the current disability may be 
associated with an in-service event.  The Board finds that 
there is no competent evidence of current allergies.  
Although the veteran reported taking Chlorphenramine for 
allergies in December 2002, his treatment records show that 
since then he has not reported any allergies.  The Board also 
does not find that there is credible evidence which tends to 
show that the veteran had allergies while in service.  In 
addition, there is no competent or credible evidence that any 
allergies he has had are causally or etiologically related to 
service.  Therefore, the Board finds that the evidence of 
record does not trigger the necessity of an examination in 
order to decide the claim on the merits.  See 38 C.F.R. § 
3.159(c).

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
allergies, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension, at any time since August 22, 2003, is denied.

New and material evidence having not been submitted, the 
claim for service connection for sinusitis is denied.

Service connection for allergies is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


